Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The office action for the Korean Patent Office cited in the information disclosure statement of 17 August 2020 has been considered with respect to the provided English translations. The Japanese and PCT patent documents cited in the information disclosure statement of 29 July 2019 has been considered with respect to the provided English abstracts and the formulas therein. JP 2011-241160 and WO 2015/056779 cited in the information disclosure statement of 29 July 2019 has also been considered with respect to the discussion of these reference given in the specification. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
	The phrase “R4,…, or R11” in claims 1, 2 and 7-9 are being interpreted as meaning “R4, R5, R6, R7, R8, R9, R10, or R11” since this in the broadest most reasonable interpretation of this  phrase based on the teachings in the specification and the known grammatical meaning of “…” . 
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/5/21